Citation Nr: 1220965	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-15 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) with pain disorder, currently rated as 70 percent disabling.

2.  Evaluation of chronic lumbar muscle strain with degenerative disc disease, rated as 10 percent disabling prior to July 2, 2009.  

3.  Evaluation of chronic lumbar muscle strain with degenerative disc disease, currently rated as 40 percent disabling.  

4.  Entitlement to an effective date earlier than August 30, 2006 for the grant of service connection for chronic lumbar strain with degenerative disc disease.   

5.  Whether there was clear and unmistakable error in a prior decision that denied service connection for a back disability.

6.  Evaluation of sciatic neuropathy, left and right lower extremity, currently rated as 10 percent disabling.  

7.  Entitlement to an effective date earlier than May 5, 2011 for the grant of service connection for sciatic neuropathy, left and right lower extremity.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a separate rating for chronic pain syndrome as a separate disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to an evaluation higher than 10 percent disabling for sciatic neuropathy, left and right lower extremity and entitlement to an effective date earlier than May 5, 2011 for the grant of service connection for sciatic neuropathy, left and right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  PTSD with pain disorder is manifested by intermittent suicidal/homicidal ideation, intermittently illogical speech, near continuous depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful situations and an inability to establish and maintain relationships.  

2.  Prior to July 2, 2009, chronic lumbar muscle strain with degenerative disc disease was manifested by the functional equivalent of more than 30 degrees but less than 60 degrees of flexion.  

3.  Chronic lumbar muscle strain with degenerative disc disease is manifested by 20 degrees of flexion.

4.  Service connection for a back disability was denied in an October 1997 rating decision.  The Veteran did not perfect an appeal to the decision nor did he submit new and material evidence after the issuance of the Statement of Case (SOC).  The decision became final. 

5.  The application to reopen the claim for service connection for a back disability was denied in October 2000.  The Veteran did not appeal that decision nor did he submit new and material evidence within the appeal period.  The decision became final.  

6.  The Veteran's application to reopen the claim of entitlement to service connection for a low back disability was received by the RO on August 30, 2006.

7.  By rating decision in February 2008, the RO granted service connection for chronic lumbar muscle strain with degenerative disc disease, and assigned an effective date of August 30, 2006.

8.  There were no unadjudicated claims prior to August 30, 2006.  

9.  The appellant has not advanced a valid assertion of CUE in a prior rating decision.


CONCLUSIONS OF LAW

1.  PTSD with pain disorder is 100 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9422-9411 (2011).

2.  Prior to July 2, 2009, chronic lumbar muscle strain with degenerative disc disease was 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242.   

3.  Chronic lumbar muscle strain with degenerative disc disease is no more than 40 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242.   

4.  The criteria for the assignment of an effective date earlier than August 30, 2006 for chronic lumbar muscle strain with degenerative disc disease have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2011).

5.  The motion to revise on the basis of CUE a prior denial of service connection for a back disorder is dismissed. 38 C.F.R. § 3.105 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in May 2007.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection for his PTSD and back disabilities.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

RATINGS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has assigned a staged rating for the Veteran's chronic lumbar muscle strain with degenerative disc disease.  As the disability has significantly changed, we find that a staged rating is warranted.  However, we conclude that the Veteran's PTSD has not significantly changed and that an uniform rating is warranted throughout the appeal period.  

PTSD WITH PAIN DISORDER

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2011).

The rating formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Veteran has appealed the assignment of a 70 percent rating for PTSD. The 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  To warrant a higher rating the evidence must show total occupational and social impairment.  See 38 C.F.R. § 4.7.

In the October 2007 examination, the Veteran showed no signs of primary thought disorder or a communication problem.  He appeared to be a reasonably reliable historian, although he was somewhat irritated at times at being asked personal questions.  He related having symptoms of sleep disturbance, hypervigilance, distrust of others, and a hermit like existence.  He expressed that he left the workplace because of his low back problems rather than psychological difficulties.  He related that he disliked people and crowds, and rarely engaged in public activities.  He had chronic sleep disturbance which included him only getting one to two hours a sleep at most a night without any daytime napping.  He described intrusive thoughts about his injury in service, numbness and avoidance of social occasions.  He had some friends that occasionally visited but he never initiated any social activity on his own.  Per the Veteran, being around people made him nervous, he was quick to anger and easily irritated.  His wife related that sometimes the Veteran became rather agitated.  The Veteran reported having a good relationship with his wife.  As a result of physical problems, he had to give up most of his earlier hobbies.  He seemed to have some difficulty with concentration and became startled or irritated with sudden unexpected loud noises.  He described himself as being "on guard" to include him patrolling his home during night hours.  He also had a gun that was locked up in the home and a watchdog.  

Per the Veteran, in the past he had thoughts of suicide but never entertained them seriously because of the impact on his family.  Examination revealed the Veteran was adequately dressed and groomed, and that he was cooperative.  His mood was marked by bitterness toward the Army and other institutions.  He was well oriented in all spheres and showed no distinct signs of a significant acquired organic cognitive deficit.  There was no inappropriate behavior on examination.  He showed no signs of a psychotic process such as hallucinations, delusions, inappropriate affect or loosened associations.  However, his affect was rather flattened.  He offered no current suicidal or homicidal ideation.  His level of insight was low.  

The examiner stated that assessing the Veteran was difficult as he was highly fixated on his physical problems and tended to dwell upon them at length in a rather embittered way.  Chronic and severe PTSD was diagnosed.  A GAF score of 50 was assigned.  The examiner stated that if the Veteran attempted to return to the workplace in his present psychological state it would be more likely than not that he would have significant difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran had a disturbance in motivation and would lack the necessary flexibility to endure the workplace and would likely clash with authority figures.  Such effects, per the examiner, would produce reduced reliability and productivity of a significant degree.  The examiner related that the Veteran might succeed best in a job requiring little contact either with the public or with other workers, although such job opportunities were scarce.  

In May 2008, the Veteran's wife related that the Veteran had several anxiety issues/mood swings to include aggressive driving, and anger and agitation while driving.  She expressed that one minute the Veteran was happy and the next minute he was agitated or upset.  Per his wife, the Veteran yelled at her and the kids, he did not trust anyone, and had terrible sleeping habits.  She also discussed his nightly routine of making sure the house was locked up.  

In the May 2011 examination, the Veteran described symptoms of anxiety, hypervigilance, paranoia, anger, depression, insomnia and nightmares.  The symptoms were described as severe.  He expressed having trouble with interpersonal relationships due to hyperarousal, hyper vigilance, irritability and feeling on edge.  Fatigue, isolation, difficulties participating and enjoying leisure activities, trouble sleeping and intrusive thoughts were also reported.  Per the Veteran, he had been in physical fights with others.  He did not indicate a history of suicide attempts.  

He described his relationship with his mother as good and his relationships with his siblings as great.  The Veteran also reported having a great marriage.  He related that he could not ask for a better wife.  Although he did not speak to one of his sons, his relationship with his other five children was good.  Per the Veteran, he was unemployed and had not worked since 1997.  He claimed that his unemployment was not due, primarily, to the effects of a mental condition.  Within the last two years, he was arrested for threatening to kill his sister and brother in law.  

Per the examiner, the Veteran was not a reliable historian and exaggerated his symptoms.  For example, the Veteran reported that he only slept an hour per 24 hour time period.  The examiner stated that such would be impossible.  He also stated that the Veteran was paranoid and believed the VA/military were out to harm him.  Examination revealed his orientation was normal.  His appearance/hygiene was inappropriate and showed signs of neglect.  His behavior was grossly inappropriate as he kept shouting at the examiner for having to answer the questions.  The VA examiner found that the Veteran was unfriendly and difficult to interview.  He did not maintain any eye contact.  His affect and mood showed disturbance of motivation and mood, a flattened affect, mood swings, anxiety, depressed mood, and impaired impulse control.  Communication was within normal limits but he had abnormal speech intermittently.  He showed impaired attention and/or focus.  Panic attacks were present and occurred more than once a week.  He reported difficulty trusting others and delusional behavior was observed during the examination.  There was no history of hallucinations and/or obsessive compulsive behavior.  

His thought processes were impaired as he was confused and had racing thoughts.  His judgment was impaired with expressions of anger and interpersonal interactions.  Abstract thinking was normal but memory was impaired.  He forgot names, directions, and recent events.  Suicide ideation was present including thoughts of trying to get the police to shoot him by attacking them.  Homicidal ideation was also present including trying to shoot military personnel and/or VA personnel.  He reported that he had been threatened in the past to be locked up for homicidal ideation.  Per the Veteran, he thought about doing it all the time but that he would not.  

He had behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD.  His PTSD symptoms were noted to include, but were not limited to, hyperarousal, hypervigilance, intrusive thoughts and images, avoidance, anxiety, depression, emotionality, insomnia, irritability, isolation and withdrawal from others and activities.  The effects of his PTSD symptoms on employment and overall quality of life included unemployment, interpersonal conflicts, isolation and withdrawal from others and activities.  

Mentally he was found to be unable to perform activities of daily living (but he could provide self-care) because he became overwhelmed with symptoms.  It was found that the Veteran's current psychiatric impairment caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  The above statement was supported by suicidal ideation, intermittently illogical speech, near continuous depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful situations, inability to establish and maintain relationships, and homicidal ideation.  

The VA examiner found that the Veteran was unable to establish and maintain effective work/school and social relationships, effective family role functioning, and had intermittent inability to perform recreation or leisurely pursuits because he became overwhelmed with symptoms.  He had thoughts to injure self or others but there was no imminent threat at the current time.  Although he reported suicidal ideation and homicidal ideation, the Veteran denied imminent threat at that time.  However, he was at a risk of harm to self and other, and required ongoing assessment for lethality.  His prognosis was poor.  A GAF score of 40 was assigned. 

Based on the evidence presented, the Board finds that a 100 percent rating for PTSD is warranted.  In this regard, we find that the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 100 percent rating than that contemplated by a 70 percent rating under Diagnostic Code 9411.  A majority of the type of criteria contemplated for a 100 percent rating under Code 9411 have been demonstrated, i.e. total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living and memory loss.  

Throughout this appeal, the Veteran has remained married and reported having a good relationship with his wife.  He also reported having a good relationship with his mother, siblings and all but one of his children.  While he disliked crowds and avoids social activities, he nevertheless related that he had some friends that occasionally visited.  However, examination revealed he had memory loss to include forgetting names, directions, and recent events.  He also had impaired judgment and thought processes.  Although persistent delusions or hallucinations are not shown by the record, he exhibited delusional behavior during the May 2011 examination.  He was also described as having grossly inappropriate behavior as he kept shouting at the examiner for having to answer the questions.  Mentally the Veteran was found to be unable to perform the activities of daily living.  The VA examiner found that the Veteran was unable to establish and maintain effective work/school and social relationships, effective family role functioning, and had intermittent inability to perform recreation or leisurely pursuits because he became overwhelmed with symptoms.  The Veteran also reported suicidal ideation and homicidal ideation, and it was determined that he was at a risk of harm to self and others and required ongoing assessment for lethality.  These findings justify a 100 percent disability rating for PTSD.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's GAF scores have been 40 and 50.  A GAF score of 40 denotes some impairment in reality testing or communication or major impairment in several areas, while a GAF score of 50 indicates serious impairment.  In the view of the Board, the GAF scores are consistent with the Veteran's PTSD symptomatology and the assignment of a 100 percent rating.  Accordingly, the claim is granted.



Lumbar Spine

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's chronic lumbar muscle strain with degenerative disc disease is rated under Diagnostic Code 5242.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's spine disability could potentially be evaluated under Diagnostic Code 5243 evaluating intervertebral disc syndrome.  Under this rating criteria, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months.  

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a (2011).

Note 1 to 38 C.F.R. § 4.71a, DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note 2 to DC 5243 provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.

The Veteran has appealed the assignment of a 10 percent rating for chronic lumbar muscle strain with degenerative disc disease prior to July 2, 2009.  The rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is consistent with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

To warrant a higher rating for this period of time the evidence must show the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher rating may also be warranted based on incapacitating episodes.  

The Veteran was afforded a VA examination in October 2007.  During this examination, he reported stiffness and weakness with use.  His gait was antalgic and posture within normal limits.  Examination revealed the Veteran had up to 75 degrees of flexion with pain at 60 degrees, 20 degrees of extension with pain at 20 degrees, right lateral flexion to 30 degrees with pain at 30 degrees, left lateral flexion to 30 degrees with pain at 30 degrees, and right and left lateral rotation to 30 degrees with pain at 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance and/or incoordination following repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Motor and sensory functions were within normal limits.  

In the December 2007 examination, the examiner related lumbar spine range of motion was limited and that there was evidence of tenderness but no evidence of radiating movement.  Straight leg raising was negative on the right and left.  There was no evidence of ankylosis.  Neurological examination was essentially unremarkable in the lower extremities.  The examiner stated that Dr. A indicated that the Veteran had some neuropathic pain but there was no specific documentation pertaining to the Veteran's nerve damage that can be attributed to his current low back disability.  The examiner found that the nerve damage appeared to be less likely related to the Veteran's current low back disability.  

Based on the evidence presented, the Board finds that a 20 percent rating for chronic lumbar muscle strain with degenerative disc disease is warranted during this time frame.  In this regard, the record shows that the Veteran has had treatment for his back since his motorcycle accident.  During this period of time, an examination disclosed that flexion was functionally limited to 60 degrees due to pain.  See DeLuca.  As flexion of the spine has been shown to be greater than 30 degrees but not greater than 60 degrees, we find that the criteria for a 20 percent rating has been met.  However, we note that at no point during this time frame has there been a showing of forward flexion of the thoracolumbar spine 30 degrees or less or has there been favorable ankylosis of the entire thoracolumbar spine.  

With regard to neurologic abnormalities, we note that during this period of time the Veteran complained of numbness and tingling of the legs.  Also, chronic low back pain with radiculopathy was assessed in January 2004.  However, in October 2007 Dr. A found that the Veteran had some neuropathic pain but there was no specific documentation pertaining to the Veteran's nerve damage that can be attributed to his current low back disability.  Dr. A opined that the nerve damage appeared to be less likely related to the Veteran's current low back disability.  Consequently, there is no basis for a separate neurological rating for the spine during this time frame.

Accordingly, an evaluation of 20 percent disabling for chronic lumbar muscle strain with degenerative disc disease prior to July 2, 2009 is granted.  

The Veteran has also appealed the denial of an evaluation in excess of 40 percent disabling for chronic lumbar muscle strain with degenerative disc disease.  Consideration is given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is also consistent with forward flexion of the thoracolumbar spine that is 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  To warrant a higher rating the evidence must show the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.  A higher rating may also be warranted based on incapacitating episodes.  

In the July 2009 examination, the Veteran reported back pain across the lumbar area, and pain and numbness in both lower extremities.  His reported symptoms were stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He had weakness of the leg.  He denied bowel problems, bladder problems and/ or erectile dysfunction.  

Examination of the skin revealed a scar on the posterior side of the trunk in the upper lumbar midline.  The scar was linear and measured 8 cm by .75 cm.  It was not painful on examination and there was no skin breakdown.  It was a superficial scar with no underlying tissue damage.  Inflammation, edema, keloid formation and disfiguration were absent.  The scar did not limit the Veteran's motion and there was no limitation of function due to the scar.  

The Veteran's posture was within normal limits.  His gait was halting as he used a cane.  Examination of the spine revealed no evidence of radiating pain on movement.  Muscle spasms were absent and examination revealed no guarding of movement, tenderness, and/or weakness.  Muscle tone was normal and there was positive straight leg raising on the left and right.  Lasegue 's sign was positive and there was no ankylosis of the spine.  He had 30 degrees of flexion with pain at 30 degrees, five degrees of extension with pain at 5 degrees, right lateral flexion to 20 degrees with pain at 20 degrees, left lateral flexion to 20 degrees with pain at 15 degrees, and right and left lateral rotation to 20 degrees with pain at 20 degrees.  

The joint function of the spine was limited by pain and pain was the major functional impact.  It was not limited by fatigue or additionally limited by weakness, lack of endurance and/or incoordination following repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with abnormal curves of the spine and reduced lumbar lordosis.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Responses to the neurologic examination of the lower extremities as statements of reduced sensation were later contradicted with a statement of normal sensation in the same area.  The effect of the Veteran's disability on his usual occupation was his claimed inability to walk or concentrate on work.  The effect on his daily activities was his inability to walk or work.  

The Veteran was examined again in May 2011.  During this examination, he reported limitation with walking because of his spine.  He reported symptoms associated with his spine of stiffness, fatigue, spasms, decreased motion and numbness.  He denied paresthesia but reported weakness of the leg.  He denied bowel problems, erectile dysfunction and/or bladder problems in relation to the spine.  

Examination of the skin revealed a lumbar spine scar.  The scar was linear and measured 10 cm by .2 cm.  It was not painful on examination and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation, edema, keloid formation and disfiguration were absent.  The scar did not limit the Veteran's motion and there was no limitation of function due to the scar.  

The Veteran's posture was within normal limits and his gait was antalgic in the right leg due to low back pain.  He walked unsteady and required a cane for ambulation.  The Veteran had 32 degrees of flexion with pain at 20 degrees, 18 degrees of extension with pain at 18 degrees, right lateral flexion to 26 degrees with pain at 26 degrees, left lateral flexion to 24 degrees with pain at 24 degrees, and right and left lateral rotation to 30 degrees with pain at 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance and/or incoordination following repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  The lumbar spine sensory function was impaired.  There were signs of lumbar intervertebral disc syndrome and the most likely peripheral nerve was the sciatic nerve.  The effects of the Veteran's disability on his daily activity and usual occupation were no prolonged walking, standing, sitting, heavy lifting or repetitive bending over.  

In light of the above, we find against a rating higher than 40 percent disabling.  At most, the evidence shows flexion of the lumbar spine is limited to 20 degrees.  There is no showing of the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.  

The Board has considered other appropriate diagnostic codes particularly diagnostic Code 5243 Intervertebral disc syndrome.  However, there is no evidence of incapacitating episodes.  Neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board notes that the Veteran is competent to report that his disability is worse.  The Board acknowledges his contentions that his disability is more severe than evaluated to include his reports of pain.  We have considered the pleadings and reports.  We find that the Veteran is credible in reporting the severity of his disability.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation for the respective periods of time.  Although he has reported low back pain, we note that such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that an evaluation higher than 40 percent disabling for chronic lumbar muscle strain with degenerative disc disease is not warranted.  

In regard to any neurological deficits for this period of time, the Board notes that the Veteran has been awarded separate compensable ratings for sciatic neuropathy, right and left extremity associated with chronic lumbar muscle strain with degenerative disc disease.  The Veteran has not expressed disagreement with the grant of benefits and thus the issue is not on appeal.

We acknowledge that a scar on the lumbar spine was identified during the July 2009 and May 2011 examinations.  In order to warrant a compensable rating, the scar must be a scar (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) that is deep and nonlinear (DC 7801); be a scar (other than head, face, or neck) in an area or areas of 144 square inches (929 sq. cm.) or greater, that is superficial and nonlinear (DC 7802); be unstable or painful on examination (DC 7804); or is one that causes limitation of function (DC 7805).  Here, there is no showing of such.  Although the scar is superficial, the scar does not meet the size requirements for a compensable evaluation.  The Board further notes that the scar is not shown to be unstable and/or painful on examination.  Based on these findings, a compensable evaluation for scarring is not warranted. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  

Accordingly, an evaluation of 20 percent disabling for chronic lumbar muscle strain with degenerative disc disease prior to July 2, 2009 is granted and an evaluation higher than 40 percent disabling is denied.  

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of the disabilities, including reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  

EFFECTIVE DATE

The Veteran has appealed the denial of an effective date earlier than August 30, 2006 for the grant of service connection for chronic lumbar muscle strain with degenerative disc disease.  Based on the evidence of record, the Board finds that the currently assigned effective date of August 30, 2006 for the award of service connection is the earliest possible effective date assignable in this case.  

In this regard, in July 1997 the Veteran submitted a claim for service connection for a back injury.  He was denied service connection for chronic lumbar muscle strain in an October 1997 rating decision.  He was informed of the decision in an October 1997 letter.  In December 1997, his notice of disagreement (NOD) was received by the RO.  An April 1998 rating decision again denied service connection for chronic lumbar muscle strain with degenerative disc disease.  A Statement of the Case (SOC) was issued in April 1998.  The Veteran did not submit a VA Form 9 Substantive Appeal nor did he submit new and material evidence after the SOC.  Thus, the Veteran did not perfect an appeal and the decision became final.  

In July 2000, he requested to reopen the claim for service connection for a back injury.  He did not submit any evidence at that time.  In October 2000, the RO notified the Veteran that his claim was denied.  The RO related in the letter to the Veteran that his prior claim had became final as he failed to return his VA Form 9 and that to reopen the claim new and material evidence must be submitted.  The RO then stated that since there was no indication from his recent claim that there was any additional evidence to review, there was no plausible basis under the law to consider the claim.  See, Fournier v. Shinseki, 23 Vet. App 480 (2010) addressing the concept f a duplicate claim.


In August 2006, the RO received the Veteran's application to reopen the claim of entitlement to service connection for a back injury.  By a rating decision in February 2008, the RO granted service connection for chronic lumbar muscle strain with degenerative disc disease, and assigned an effective date of August 30, 2006, the date of the Veteran's claim to reopen.  

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits:  The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  Thus, the effective date for any award based on the reopening of the Veteran's claim must be based on the date of receipt of his claim to reopen.  See 38 U.S.C. § 5110(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.  Bonhomme v. Nicholson, 21 Vet. App. 40 (2007).  

Here, the Veteran did not perfect an appeal to the December 1997 rating decision which initially denied service connection for a back disability and the decision became final.  In July 2000, the Veteran submitted a claim to reopen.  He did not 
submit any evidence.  His claim to reopen was denied in October 2000.  The RO stated that since there was no indication from his recent claim that there was any additional evidence to review, there was no plausible basis under the law to consider whether the claim is reopened.  The Veteran was then informed that new and material evidence must be submitted to reopen the claim.  He was also informed of his right to appeal if he thought the decision was wrong.  He did not submit any evidence and/or statements thereafter.  In fact, the next communication received from the Veteran was his August 2006 application to reopen the claim for service connection.  The Veteran did not submit any evidence in support of his claim and/ or appeal the October 2000 decision.  The decision became final.  

Alternatively, the Board finds that the Veteran abandoned his July 2000 claim to reopen.  In such, the Veteran did not respond to the RO's request for evidence within one year after the request.  Therefore, the July 2000 claim was abandoned and cannot serve as the basis for determining the effective date of the award.  See 38 C.F.R. § 3.158.  Regardless of whether the July 2000 claim is considered as a new and material claim or an abandoned claim, the result is the same.  The RO received the Veteran's application to reopen the claim for service connection for a back disability on August 30, 2006.  As such, the assigned effective date of August 30, 2006 for the award of service connection is the earliest possible effective date assignable in this case.  

Although the Veteran argues that the effective date of service connection for his back disability should go back to when he initially filed his claim for a back disability, this would represent a prohibited "freestanding claim."  Here, any attempt to revisit the prior rating decision and the finality that attached would be no more than a freestanding claim for an earlier effective date.  However, such a possibility vitiates the rule of finality.  Accordingly, to the extent that the Veteran has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior regional office decision, his appeal will be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

For the reasons set out above, the Board finds against the claim.  Here, there was a prior, final denial of the issue at hand followed by a claim to reopen.  Under such circumstances, the effective date is governed by the date of receipt of the claim to reopen; August 30, 2006.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an earlier effective date for a grant of service connection for chronic lumbar muscle strain with degenerative disc disease must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

CUE

We acknowledge that the Veteran has asserted clear and unmistakable error (CUE) in the prior rating decision.  Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14). 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Board notes that an assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527   (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons. 

Although the record indicates an assertion of CUE, the Veteran has not alleged any specific error in the April 1998 rating decision.  Rather, he has only expressed dissatisfaction with the effective date assigned for the grant of service connection for his low back disability.  A review of record discloses that he has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error, the result of the RO's April 1998 rating decision would have been manifestly different.  In order to raise a valid allegation of CUE, the claimant needs to provide specific reasons as to why any alleged error was outcome-determinative.  Such is not the case here.  


ORDER

An evaluation of 100 percent disabling for PTSD with Pain Disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

An evaluation of 20 percent disabling for chronic lumbar muscle strain with degenerative disc disease prior to July 2, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

An evaluation higher than 40 percent disabling for chronic lumbar muscle strain with degenerative disc disease is denied.  

An effective date earlier than August 30, 2006 for the grant of service connection for chronic lumbar muscle strain with degenerative disc disease is denied.  

The motion to revise on the basis of CUE is dismissed.


REMAND

Service connection for sciatic neuropathy, left and right lower extremity, was granted in a January 2012 rating decision.  The Veteran was assigned a 10 percent evaluation and an effective date of May 5, 2011.  In May 2012, the Veteran submitted a Notice of Disagreement (NOD) with the evaluation and effective date assigned.  

The RO has not yet issued a Statement of the Case (SOC) regarding his disagreement with the evaluation and effective date assigned.  An unprocessed NOD should be remanded, not referred, to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the issues of entitlement to an evaluation higher than 10 percent disabling for sciatic neuropathy, left and right lower extremity and entitlement to an effective date earlier than May 5, 2011 for the grant of service connection for sciatic neuropathy, left and right lower extremity.

The appellant is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning the issues.  38 C.F.R. § 20.302(b) (2011). Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


